Citation Nr: 0422073	
Decision Date: 08/11/04    Archive Date: 08/17/04

DOCKET NO.  99-05 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation for a residuals of 
a left shoulder injury, currently rated 20 percent disabling.  

2.  Entitlement to an original rating in excess of 20 percent 
for thoracic outlet syndrome.

3.  Entitlement to an original rating in excess of 10 percent 
for spasms of the left trapezius muscle.

4.  Entitlement to an effective date earlier than May 6, 2003 
for the grant of service connection for thoracic outlet 
syndrome.

5.  Entitlement to an effective date earlier than September 
26, 2003 for the grant of service connection for spasms of 
the left trapezius muscle.



REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney-at-
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.Cooper, Counsel


INTRODUCTION

The veteran served on active duty from August 1954 to 
December 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 RO decision which denied 
an increase in a 10 percent rating for residuals of a left 
shoulder injury.  In October 2001, the evaluation for his 
service-connected left shoulder disorder was increased to 20 
percent disabling.  The veteran continues to appeal for a 
higher evaluation.  

The Board undertook additional development of this appeal in 
July 2002, and April 2003, and remanded the case in June 
2003.  The case was returned to the Board in June 2004.  

The Board notes that the veteran was scheduled for a hearing 
at the Board in June 2002; however, he failed without 
explanation to report.  In this regard, 38 C.F.R. § 20.702 
(2003) provides that if an appellant fails to appear for a 
scheduled hearing and a request for postponement has not been 
received and granted, the case will be processed as though 
the request for a hearing had been withdrawn.  Thereafter, no 
further request for a hearing will be granted unless the 
failure to appear for the earlier hearing was for good cause, 
and the failure to appear arose under circumstances that a 
timely request for postponement could not have been made 
prior to the hearing.  Further, such a request must be 
submitted within 15 days of the previously scheduled hearing.

In correspondence dated in June 2004, the veteran's 
representative indicated that the veteran now desired an 
additional Board hearing.  However, this request was made 
more than 15 days after the scheduled June 2002 hearing, did 
not report any reasons for the failure to report, and did not 
provide reasons why a request for rescheduling could not have 
been made prior to the hearing date.  Therefore the motion 
for a new hearing is denied.  38 C.F.R. § 20.702(d) (2003).  

In correspondence received at the Board in July 2004, the 
veteran's representative reported that the veteran had 
submitted notices of disagreement with regard to a May 2004 
rating decision that decided issues 2 through 5, listed on 
the front page of this decision.  Accompanying the 
representative's statement was a copy of the notice of 
disagreement dated in June 2004.  The record does not 
indicate that the RO has issued a statement of the case in 
response to the notice of disagreement, and these issues must 
be remanded to the RO for the issuance of such a statement of 
the case.  38 U.S.C.A. § 7105 (West 2002); Manlincon v. West, 
12 Vet. App. 238 (1999).

This appeal is REMANDED, in part, to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appropriate claims addressed by 
this decision has been obtained by the RO.  

2.  The veteran is right hand dominant.  

3.  The veteran's service-connected left (minor) shoulder 
disorder is currently manifested by pain, weakness and 
limitation of left shoulder motion; X-rays studies show a 
normal left shoulder;  fibrous union, nonunion or loss of 
head of the humerus has not been shown.  

4.  The veteran is able to raise his left arm beyond midway 
between the side and shoulder level; intermediate between 
favorable and unfavorable ankylosis of the left shoulder has 
not been demonstrated.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
residuals of a left shoulder injury have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5200, 
5201, 5202 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2004) redefines 
the obligations of VA with respect to the duty to assist, 
including to obtain medical opinions where necessary, and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

VA has a duty to notify the claimant of the evidence needed 
to substantiate his claim, of what evidence he is responsible 
for obtaining and of what evidence VA will undertake to 
obtain.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The United States Court of Appeals for Veteran Claim's 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).   

In correspondence dated in September 2003, the RO provided 
notice as to what evidence the veteran was responsible for, 
and what evidence VA would undertake to obtain.  In the 
statement of the case and supplemental statements of the 
case, the RO informed the veteran of what the evidence needed 
to show, in order to substantiate the claim for increase.

The September 2003, letter told the veteran to furnish 
information with regard to any person having relevant 
evidence, and advised him that he could furnish private 
records.  This information should have put him on notice to 
submit relevant evidence in his possession. 

In addition, it is noted that VCAA notice was provided after 
the initial adjudication in this case.  In Pelegrini, the 
majority expressed the view that a claimant was entitled to 
VCAA notice prior to initial adjudication of the claim.

The Board finds that any defect with respect to the delayed 
VCAA notice was harmless error.

The veteran did not report the existence of, or submit, 
additional evidence in response to the VCAA notice.  Even if 
he had submitted additional evidence substantiating his 
claim, he would have received the same benefit as he would 
have received had he submitted the evidence prior to initial 
adjudication.  The effective date of any award based on such 
evidence, would have been fixed in accordance with the claim 
that was the subject of the initial adjudication.  38 C.F.R. 
§ 3.156(b) (2003) (new and material evidence received prior 
to the expiration of the appeal period, or prior to the 
appellate decision, if a timely appeal has been filed, will 
be considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2003) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

In Pelegrini, the majority provided a remedy, which consisted 
of remanding the case so that VA could provide the necessary 
notice.  Here, the veteran has received that remedy when the 
Board remanded his claim for issuance of a VCAA notice 
letter, and the letter was issued.

VA has complied with its obligation to afford the veteran 
contemporaneous examinations in connection with his claims.  
The claims file contains the results of VA examinations that 
were the product of a review of the claims folder and contain 
all findings needed to evaluate the claim.  VA has also 
obtained all relevant treatment records.  These actions have 
complied with VA's duty to assist the veteran with the 
development of his claim.  38 U.S.C.A. § 5103A (West 2002).  

I.  Factual Background

Historically, it is noted that following a fall during active 
service, the veteran was treated for an acromioclavicular 
separation of the left shoulder.  In a January 1960 RO 
decision, service connection was granted for residuals of a 
left shoulder injury with a 0 percent (noncompensable) 
rating.  

In a November 1960 rating action, for the left shoulder 
disability was increased to 10 percent.  

On VA examination in April 1997, the veteran related that his 
shoulder pain had become progressively worse since his injury 
during service.  He said that it was painful to lift his arm 
above his head.  On physical examination, the left shoulder 
was non-tender.  Forward flexion was 175 degrees.  Abduction 
was 175 degrees.  Internal and external rotation was 85 
degrees.  The diagnoses included chronic, recurrent, left 
shoulder strain and mild degenerative joint disease of the 
left shoulder.  The examiner indicated that there was no 
evidence of incoordination, excess fatigability or decreased 
range of motion.  It was noted that during flare-ups, the 
veteran reported some additional pain.  

On VA examination in April 2000, it was noted that the 
veteran was right hand dominant.  The veteran had little 
shoulder motion with forward elevation to 60 degrees and 
abduction to 60 degrees.  Internal and external rotation were 
both to 30 degrees.  The shoulder looked normal.  The 
diagnosis was post left shoulder injury with residuals of 
severe limitation of motion.  

On VA examination in March 2003, the veteran related that he 
had difficulty lifting things above shoulder height.  He 
reported difficulty pushing, turning, and twisting due to his 
left shoulder disorder.  He said that he had difficulty with 
repetitive activities involving the shoulder.  

The veteran also complained of intermittent weakness in the 
left upper extremity.  On physical examination, mild atrophy 
of the muscles of the left shoulder was shown.  Abduction was 
limited from 0 to 90 degrees, forward flexion from 0 to 90 
degrees, and internal/external rotation from 0 to 30 degrees.  

Neurological examination of the left forearm demonstrated 
handgrip strength reduced to 4+/5.  There was no evidence of 
claw hand deformity of the left hand.  The veteran had a 
positive Tinel's sign over the left ulnar nerve.  The 
diagnostic impressions included significant injury to the 
left shoulder with a moderate degree of fatigability with no 
evidence of incoordination; mild ulnar injury with mild 
fatigability with no evidence of loss of dexterity.  The 
examiner noted that the veteran was prone to fluctuation and 
progression of his symptoms.  

In a May 2003 claims file review, the examiner noted that X-
ray studies of the left shoulder reflected a normal left 
shoulder.  No evidence of a griffin claw deformity was noted.  
Limitation of motion in the shoulder joint was noted but in 
no other joints.  

VA medical records dated from March 1997 to February 2004 
essentially reflect treatment for a variety of disorders.  
Some records noted that the veteran complained of 
intermittent pain and weakness in the left shoulder.  It was 
noted that his symptoms became increasingly worse in recent 
years.  

On VA examination in March 2004, the veteran complained of 
progressive pain radiating down the left arm, particularly in 
the fourth and fifth digit of the left hand.  He also 
reported weakness of the left hand and pain radiating into 
the left trapezius muscles into the cervical spine region.  
He said that he had difficulty lifting things above shoulder 
height.  

Physical examination demonstrated ankylosis and abnormal 
contour of the left clavicle.  He had a droopy left shoulder.  
His brachial radials reflex was depressed.  His handgrip 
strength was depressed to 4/5.  His dexterity was mildly 
reduced on the left side.  Range of motion of the left 
shoulder reflected abduction from 0 to 90 degrees, forward 
flexion from 0 to 90 degrees; internal and external rotation 
from 0 to 60 degrees.  

He had spasms in the left trapezius muscle but preserved 
range of motion of the cervical spine.  The diagnostic 
impression included fracture of the left clavicle with lower 
brachial plexus lesion/thoracic outlet syndrome, secondary to 
fracture of the left clavicle, causing pain and weakness of 
the left upper extremity; mild to moderate reduction in 
endurance of the left upper extremity due to thoracic outlet 
syndrome, which was secondary to the fracture of the left 
clavicle, and spasms of the left trapezius muscle, also 
secondary to the left clavicle fracture.  

In a May 2004 decision, the RO granted service connection for 
thoracic outlet syndrome with a 20 percent rating; and for 
spasms of the left trapezius muscle with a 0 percent 
(noncompensable) evaluation.  


II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2003).  However, the Board will consider only 
those factors contained wholly in the rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on the functional 
abilities.  38 C.F.R. § 4.10.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that for disabilities evaluated on the basis of limitation of 
motion, VA was required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2003), pertaining to functional impairment. 
The Court instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, or incoordination. Such inquiry was not 
to be limited to muscles or nerves.  These determinations 
were, if feasible, be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, or incoordination.  

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  

The veteran is right hand dominant.  The RO has rated his 
left shoulder disability under Diagnostic Code 5201 based on 
limitation of arm motion.  Diagnostic Code 5201 provides that 
a 20 percent evaluation will be assigned for limitation of 
motion of the minor arm when motion is possible to the 
shoulder level.  A 20 percent evaluation is also warranted 
when arm motion is limited to midway between the side and 
shoulder level.  A 30 percent evaluation requires that motion 
be limited to 25 degrees from the side.  Normal ranges of 
shoulder motion include forward elevation and abduction each 
to 180 degrees, and external and internal rotation each to 90 
degrees.  See Plate I, 38 C.F.R. § 4.71 (2003).  

The Board has considered the applicability of all appropriate 
diagnostic codes in rating the service-connected shoulder 
disability.  Diagnostic Code 5200 provides that a 20 percent 
evaluation will be assigned for favorable ankylosis of the 
scapulohumeral joint of the minor upper extremity.  Ankylosis 
is considered favorable when abduction is to 60 degrees and 
the individual can reach his mouth and head.  A 30 percent 
evaluation requires ankylosis that is intermediate between 
favorable and unfavorable ankylosis.  A 40 percent evaluation 
requires unfavorable ankylosis when abduction is limited to 
25 degrees from the side.  

Diagnostic Code 5202 provides that a 20 percent evaluation 
will be assigned for malunion of the humerus of the minor 
upper extremity with moderate or marked deformity or 
recurrent dislocation at the scapulohumeral joint with 
frequent or infrequent episodes and guarding of movement at 
shoulder level or with all arm movements.  A 40 percent 
evaluation requires fibrous union of the humerus.  A 50 
percent evaluation requires nonunion of the humerus (false 
flail joint).  An 70 percent evaluation requires loss of the 
head of the humerus (flail shoulder).  

In this case, imitation of motion of the veteran's left 
shoulder does not meet the criteria for a rating in excess of 
20 percent under Diagnostic Code 5201.  Examinations have not 
shown that movement of the shoulder is limited to 25 degrees 
from his side.  The most recent examination shows that he 
could forward flex and abduct to 90 degrees.  Similar 
findings were reported on the prior examination in March 
2003.  This means that he could raise his arm to shoulder 
level.  See 38 C.F.R. § 4.71, Plate I (2003).  More severe 
limitation of motion was found on the April 2000, 
examination, but the veteran still had 60 degrees of 
abduction and forward flexion, which would mean that he could 
raise his arm to more than halfway between side and shoulder 
level.  Id.  He has been able to raise his arm to at least 90 
degrees (shoulder level).

Although the veteran was diagnosed with ankylosis of the 
clavicle on the March 2004 VA examination, this finding could 
not serve as the basis for an increased rating since 
abduction was to 90 degrees (shoulder level) at that time, 
and the April 2000 examination reflected abduction to 60 
degrees which would still warrant no more than the current 20 
percent evaluation.  See Diagnostic Code 5200.  Therefore, an 
evaluation in excess of 20 percent for the left shoulder 
disability would not be warranted under Diagnostic Code 5200 
or 5201.  

The examiner conducting the March 2003 examination noted that 
the veteran achieved the reported ranges of motion in the 
presence of moderate fatigability and no incoordination.  
Therefore, it does not appear that there is additional loss 
of motion due to functional factors.  Thus the functional 
impairment could not serve as the basis for a higher 
evaluation.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.40, 4.45 (2003).  

Additionally, loss of the head of the humerus, fibrous 
union/nonunion of the humerus, or malunion of the humerus 
with marked deformity has not been clinically shown.  
Radiographic studies have not reflected fibrous 
union/nonunion, loss of the head of the humerus, or malunion 
of the humerus with marked deformity.  In fact, X-ray studies 
revealed a normal left shoulder.  Furthermore, no episodes of 
dislocations of the left shoulder have been reported.  

The preponderance of the evidence is against a rating in 
excess of 20 percent for the service-connected residuals of a 
left shoulder injury.  Thus, an increased rating in this 
regard must thus be denied.  


ORDER

Entitlement to a rating in excess of 20 percent for residuals 
of a left shoulder injury is denied.  


REMAND

As noted in the introduction to this decision, the Board is 
required to remand the issues for which the veteran has 
submitted a notice of disagreement, but a statement of the 
case has not yet been issued.  Manlincon.

Accordingly, this case is remanded, in part, for the 
following action:

The RO or AMC should issue a statement of 
the case with regard to the issues of 
entitlement to an original rating in 
excess of 20 percent for thoracic outlet 
syndrome; entitlement to an original 
rating in excess of 10 percent for spasms 
of the left trapezius muscle; entitlement 
to an effective date earlier than May 6, 
2003 for the grant of service connection 
for thoracic outlet syndrome; and 
entitlement to an effective date earlier 
than September 26, 2003 for the grant of 
service connection for spasms of the left 
trapezius muscle.  The Board will further 
consider these issues only if the veteran 
submits a satisfactory substantive appeal 
in response to the statement of the case.

If otherwise in order, the case should then be returned to 
the Board for consideration of those issues for which he has 
submitted a satisfactory substantive appeal.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



